103 F.3d 141
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Shong-Ching TONG, Plaintiff-Appellant,v.Paul TURNER, aka, Paul Arthur Turner;  Coleman A. Swart;Philip M. Saeta;  Daniel P. Potter;  StateCalifornia;  Los Angeles County,Defendants-Appellees.
No. 96-55591.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 2, 1996.*Decided Dec. 06, 1996.

Before:  SNEED, TROTT, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Shong-Ching Tong appeals pro se the district court's judgment dismissing Tong's civil rights action against:  (1) Justice Paul Turner of the California Court of Appeal;  (2) Los Angeles Superior Court Judge Coleman A. Swart;  (3) Daniel P. Potter, Chief Deputy of the Clerk's Office of the California Court of Appeal, Second Appellate District;  (4) Philip M. Saeta, a retired state court judge;  (5) the State of California;  and (6) the County of Los Angeles.


3
We reject Tong's assertion that the district court improperly denied Tong's motions to disqualify the district judge and the magistrate judge.  See Datagate, Inc. v. Hewlett-Packard Co., 941 F.2d 864, 870-71 (9th Cir.1991) (recusal motion reviewed for abuse of discretion).


4
We affirm the district court's dismissal of Tong's federal claims with prejudice and Tong's supplemental state law claims without prejudice for the reasons set forth in the magistrate judge's Report and Recommendation filed February 1, 1996, which the district judge adopted in full in an order filed March 12, 1996.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3